                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

D.B., By & Through Next Friend                    §
SHASHONA BECTON,                                  §
                                                  §
        Plaintiff,                                §
v.                                                §   CASE NO. 4:16-CV-965-ALM-KPJ (LEAD)
                                                  §
CITY OF MCKINNEY, TX, ET AL.,                     §
                                                  §
        Defendants.                               §
                                                  §
                                                  §
ZACH TWA, ET AL.,                                 §
                                                  §
        Plaintiffs,                               §
v.                                                §   CASE NO. 4:17-CV-382-ALM-KPJ
                                                  §
DAVID ERIC CASEBOLT, ET AL.,                      §
                                                  §
        Defendants.                               §
                                                  §
                                                  §
DANA BAKARI, ET AL.,                              §
                                                  §
        Plaintiffs,                               §
v.                                                §   CASE NO. 4:17-CV-392-ALM-KPJ
                                                  §
DAVID ERIC CASEBOLT, ET AL.,                      §
                                                  §
        Defendants.                               §

        MEMORANDUM ADOPTING REPORT AND RECOMMENDATION OF
                 UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the United States Magistrate Judge pursuant to 28

U.S.C. § 636. On September 12, 2018, the report of the Magistrate Judge was entered (Dkt. #133)

containing proposed findings of fact and recommendations that all claims between Plaintiff Dana

Bakari, Individually and as Next Friend of J.K.B., a Minor (“Minor Plaintiff”), and Defendant

David Eric Casebolt (“Casebolt”) be dismissed with prejudice pursuant to the parties’ Joint Motion
Submitting Proposed Judgment (the “Motion”) (Dkt. #132), and the settlement set forth in the

“Compromise Settlement Agreement and Release” (the “Settlement”) (Dkt. #120-1) be approved.

The Court notes that Minor Plaintiff is the only remaining Plaintiff in this consolidated action.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that the Joint

Motion Submitting Proposed Judgment (the “Motion”) (Dkt. #132) is GRANTED, the Settlement

is approved, and all of the claims asserted by Minor Plaintiff against Defendant Casebolt are

DISMISSED WITH PREJUDICE. Each party shall bear its own attorneys’ fees and costs.

       It is further ORDERED, ADJUDGED, AND DECREED that:

           1. Minor Plaintiff J.K.B. shall recover from Defendant Casebolt the total amount of

               Six Thousand Dollars and no/100 ($6,000.00), as set forth in the Settlement, out of

               which sum bills, costs, attorney’s fees, expenses, advances, and any liens incurred

               or to be incurred in connection with the incident and the injuries resulting therefrom

               should be paid in accordance with the terms of the Settlement;

           2. Minor Plaintiff J.K.B.’s attorney, Kim Cole, shall be paid the sum of $2,341.79;

           3. The remaining sum of $3,658.21, shall be deposited into the registry of the Court

               in an interest-bearing account for the use and benefit of Minor Plaintiff J.K.B., until

               she turns eighteen (18) years old, or until further order of the Court;

           4. The Guardian Ad Litem, Michele A. Ratcliffe, shall be paid the sum of $4,332.34,

               by Defendant Casebolt for fees as Guardian Ad Litem for Minor Plaintiff J.K.B.,

               which the Court finds to be reasonable and necessary. The Guardian Ad Litem’s


                                                  2
                      fees should be taxed as costs of court to be paid by Defendant Casebolt directly to

                      Michele A. Ratcliffe within seven (7) days of the entry of final judgment in this

                      matter; and

               5. All other costs shall be paid by the party incurring same.

.          Having previously disposed of all other claims of all other Plaintiffs in this consolidated

    lawsuit (see Dkt. #127), the Court finds that entry of final judgment pursuant to Fed. R. Civ. P. 54

    is appropriate.

           IT IS SO ORDERED.
            SIGNED this 5th day of October, 2018.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                       3
